      2:17-cr-20037-JES-JEH # 354        Page 1 of 87                                    E-FILED
                                                               Tuesday, 28 May, 2019 06:29:02 PM
                                                                    Clerk, U.S. District Court, ILCD

                         UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

UNITED STATES OF AMERICA,                )
                                         )
      Plaintiff,                         )
                                         )
vs.                                      )     Crim. No. 17-20037
                                         )
BRENDT A. CHRISTENSEN,                   )
                                         )
      Defendant.                         )

         DEFENDANT’S PROPOSED JURY INSTRUCTIONS FOR GUILT PHASE

      Now comes the Defendant, BRENDT A. CHRISTESEN, by his undersigned counsel,

and submits the Defendant’s proposed jury instructions Nos. 1 through 34 for the guilt phase

of the jury trial commencing June 3, 2019.

      Respectfully submitted,

      /s/Elisabeth R. Pollock                  /s/ George Taseff
      Assistant Federal Defender               Assistant Federal Defender
      300 West Main Street                     401 Main Street, Suite 1500
      Urbana, IL 61801                         Peoria, IL 61602
      Phone: 217-373-0666                      Phone: 309-671-7891
      FAX: 217-373-0667                        Fax: 309-671-7898
      Email: Elisabeth_Pollock@fd.org          Email: George_Taseff@fd.org

      /s/ Robert Tucker                        /s/ Julie Brain
      Robert L. Tucker, Esq.                   Julie Brain, Esq.
      7114 Washington Ave                      916 South 2nd Street
      St. Louis, MO 63130                      Philadelphia, PA 19147
      Phone: 703-527-1622                      Phone: 267-639-0417
      Email: roberttuckerlaw@gmail.com         Email: juliebrain1@yahoo.com
       2:17-cr-20037-JES-JEH # 354         Page 2 of 87



       Members of the jury, I will now instruct you on the law that you must follow in

deciding this case. I will also give each of you a copy of these instructions to use in the

jury room. You must follow all of my instructions about the law, even if you disagree

with them. This includes the instructions I gave you before the trial, any instructions I

gave you during the trial, and the instructions I am giving you now.


       As jurors, you have two duties. Your first duty is to decide the facts from the

evidence that you saw and heard here in court. This is your job, not my job or anyone

else’s job.


       Your second duty is to take the law as I give it to you, apply it to the facts, and

decide if the government has proved the defendant guilty beyond a reasonable doubt.


       You must perform these duties fairly and impartially. Do not let sympathy,

prejudice, fear, or public opinion influence you. In addition, do not let any person’s

race, color, religion, national ancestry, or gender influence you.


       You must not take anything I said or did during the trial as indicating that I have

an opinion about the evidence or about what I think your verdict should be.




Defendant’s Tendered Instruction No. 1.
Seventh Circuit Pattern Jury Instruction No. 1.01
       2:17-cr-20037-JES-JEH # 354          Page 3 of 87



       The charges against the defendant are in a document called a superseding

indictment. You will have a copy of the superseding indictment during your

deliberations.


       Count 1 of the superseding indictment in this case charges that the defendant

committed the crime of kidnapping resulting in death. Counts 2 and 3 of the

superseding indictment in this case charge that the defendant committed the crime of

making false statements to federal agents. The defendant has pled not guilty to the

charges.


       The superseding indictment is simply the formal way of telling the defendant

what crime he is accused of committing. It is not evidence that the defendant is guilty. It

does not even raise a suspicion of guilt.




Defendant’s Tendered Instruction No. 2.
Seventh Circuit Pattern Jury Instruction No. 1.02
      2:17-cr-20037-JES-JEH # 354        Page 4 of 87



      The defendant is presumed innocent of each and every one of the charges. This

presumption continues throughout the case, including during your deliberations. It is

not overcome unless, from all the evidence in the case, you are convinced beyond a

reasonable doubt that the defendant is guilty as charged.


      The government has the burden of proving the defendant’s guilt beyond a

reasonable doubt. This burden of proof stays with the government throughout the case.


      The defendant is never required to prove his innocence. He is not required to

produce any evidence at all.




Defendant’s Tendered Instruction No. 3.
Seventh Circuit Pattern Jury Instruction No. 1.03
       2:17-cr-20037-JES-JEH # 354        Page 5 of 87



       You must make your decision based only on the evidence that you saw and

heard here in court. Do not consider anything you may have seen or heard outside of

court, including anything from the newspaper, television, radio, the Internet, or any

other source.


       The evidence includes only what the witnesses said when they were testifying

under oath, and the exhibits that I allowed into evidence, and the stipulations that the

lawyers agreed to. A stipulation is an agreement that certain facts are true or that a

witness would have given certain testimony.


       In addition, you may recall that I took judicial notice of certain facts that may be

considered as matters of common knowledge. You may accept those facts as proved,

but you are not required to do so.


       Nothing else is evidence. The lawyers’ statements and arguments are not

evidence. If what a lawyer said is different from the evidence as you remember it, the

evidence is what counts. The lawyers’ questions and objections likewise are not

evidence.


       A lawyer has a duty to object if he thinks a question is improper. If I sustained

objections to questions the lawyers asked, you must not speculate on what the answers

might have been.
      2:17-cr-20037-JES-JEH # 354         Page 6 of 87



      If, during the trial, I struck testimony or exhibits from the record, or told you to

disregard something, you must not consider it.




Defendant’s Tendered Instruction No. 4.
Seventh Circuit Pattern Jury Instruction No. 2.01
      2:17-cr-20037-JES-JEH # 354        Page 7 of 87



      Give the evidence whatever weight you decide it deserves. Use your common

sense in weighing the evidence, and consider the evidence in light of your own

everyday experience.


      People sometimes look at one fact and conclude from it that another fact exists.

This is called an inference. You are allowed to make reasonable inferences, so long as

they are based on the evidence.




Defendant’s Tendered Instruction No. 5.
Seventh Circuit Pattern Jury Instruction No. 2.02
       2:17-cr-20037-JES-JEH # 354        Page 8 of 87



       You may have heard the terms “direct evidence” and “circumstantial evidence.”

Direct evidence is evidence that directly proves a fact. Circumstantial evidence is

evidence that indirectly proves a fact.


       You are to consider both direct and circumstantial evidence. The law does not

say that one is better than the other. It is up to you to decide how much weight to give

to any evidence, whether direct or circumstantial.




Defendant’s Tendered Instruction No. 6.
Seventh Circuit Pattern Jury Instruction No. 2.03
       2:17-cr-20037-JES-JEH # 354       Page 9 of 87



       Do not make any decisions simply by counting the number of witnesses who

testified about a certain point.


       You may find the testimony of one witness or a few witnesses more persuasive

than the testimony of a larger number. You need not accept the testimony of the larger

number of witnesses.


       What is important is how truthful and accurate the witnesses were and how

much weight you think their testimony deserves.




Defendant’s Tendered Instruction No. 7.
Seventh Circuit Pattern Jury Instruction No. 2.04
      2:17-cr-20037-JES-JEH # 354        Page 10 of 87



      The defendant has an absolute right not to testify or present evidence. You may

not consider in any way the fact that the defendant did not testify or present evidence.

You should not even discuss it in your deliberations.




Defendant’s Tendered Instruction No. 8.
Seventh Circuit Pattern Jury Instruction No. 2.05
       2:17-cr-20037-JES-JEH # 354         Page 11 of 87



       Part of your job as jurors is to decide how believable each witness was, and how

much weight to give each witness’ testimony. You may accept all of what a witness

says, or part of it, or none of it.


       Some factors you may consider include:


       -       the age of the witness;


       -       the intelligence of the witness;


       -       the witness’ ability and opportunity to see, hear, or know the things the

witness testified about;


       -       the witness’ memory;


       -       the witness’ demeanor;


       -       whether the witness had any bias, prejudice, or other reason to lie or slant

the testimony;


       -       the truthfulness and accuracy of the witness’ testimony in light of the

other evidence presented; and


       -       inconsistent or consistent statements or conduct by the witness.




Defendant’s Tendered Instruction No. 9.
Seventh Circuit Pattern Jury Instruction No. 3.01
      2:17-cr-20037-JES-JEH # 354        Page 12 of 87



      It is proper for an attorney to interview any witness in preparation for trial.




Defendant’s Tendered Instruction No. 10.
Seventh Circuit Pattern Jury Instruction No. 3.02
      2:17-cr-20037-JES-JEH # 354        Page 13 of 87



       You have heard evidence that before the trial, a witness made a statement that

may be inconsistent with his or her testimony here in court. You may consider an

inconsistent statement made before the trial only to help you decide how believable a

witness’ testimony was here in court. If an earlier statement was made under oath, then

you can also consider the earlier statement as evidence of the truth of whatever the

witness said in the earlier statement.




Defendant’s Tendered Instruction No. 11.
Seventh Circuit Pattern Jury Instruction No. 3.03
      2:17-cr-20037-JES-JEH # 354        Page 14 of 87



       You have heard testimony from a witness who:


       - was promised, received, expected a benefit in return for his testimony or

cooperation with the government;


       - has admitted of lying under oath;


       You may give this witness’ testimony whatever weight you believe is

appropriate, keeping in mind that you must consider that testimony with caution and

great care.




Defendant’s Tendered Instruction No. 12.
Seventh Circuit Pattern Jury Instruction No. 3.05
      2:17-cr-20037-JES-JEH # 354        Page 15 of 87



      You may consider evidence that a witness was convicted of a crime only in

deciding the believability of his testimony. You may not consider it for any other

purpose.




Defendant’s Tendered Instruction No. 13.
Seventh Circuit Pattern Jury Instruction No. 3.06
      2:17-cr-20037-JES-JEH # 354        Page 16 of 87



      You have heard testimony or received evidence that the defendant made

statements to [insert name of person or agency]. You must decide whether the

defendant actually made the statements and, if so, how much weight to give to the

statements. In making these decisions, you should consider all of the evidence,

including the defendant’s personal characteristics and circumstances under which the

statements may have been made.




Defendant’s Tendered Instruction No. 14.
Seventh Circuit Pattern Jury Instruction No. 3.09
      2:17-cr-20037-JES-JEH # 354         Page 17 of 87



       You have heard testimony or evidence that the defendant committed acts other

than the ones charged in the superseding indictment. Before using this evidence, you

must decide whether it is more likely than not that the defendant took the actions that

are not charged in the superseding indictment. If you decide that he did, then you may

consider that evidence to help you decide the defendant’s motive, intent, preparation,

plan, or knowledge. You may not consider this evidence for any other purpose. To be

more specific, you may not assume that, because the defendant committed an act in the

past, he is more likely to have committed the crimes charged in the superseding

indictment. The reason is that the defendant is not on trial for these other acts. Rather,

he is on trial for the charges alleged in the superseding indictment. The government has

the burden to prove beyond a reasonable doubt the elements of the crimes charged in

the superseding indictment. This burden cannot be met with an inference that the

defendant is a person whose past acts suggest bad character or a willingness or

tendency to commit crimes.




Defendant’s Tendered Instruction No. 15.
Seventh Circuit Pattern Jury Instruction No. 3.11
      2:17-cr-20037-JES-JEH # 354        Page 18 of 87



       You have heard testimony of an identification of a person. Identification

testimony is an expression of the witness’ belief or impression. In evaluating this

testimony, you should consider the opportunity the witness had to observe the person

at the time and to make a reliable identification later. You should also consider the

circumstances under which the witness later made the identification.


       The government must prove beyond a reasonable doubt that the defendant is the

person who committed the crime that is charged.




Defendant’s Tendered Instruction No. 16.
Seventh Circuit Pattern Jury Instruction No. 3.12
      2:17-cr-20037-JES-JEH # 354         Page 19 of 87



       You have heard a witness, namely, [name of witness], who gave opinions and

testimony about [certain subject(s); specify the subject(s), if possible]. You do not have

to accept this witness’ [opinions; testimony]. You should judge this witness’ opinions

and testimony the same way you judge the testimony of any other witness. In deciding

how much weight to give to these opinions and testimony, you should consider the

witness’ qualifications, how he reached his [opinions; conclusions], and the factors I

have described for determining the believability of testimony.




Defendant’s Tendered Instruction No. 17.
Seventh Circuit Pattern Jury Instruction No. 3.13
       2:17-cr-20037-JES-JEH # 354        Page 20 of 87



       You have heard recorded conversations and seen video recordings. This is

proper evidence that you should consider together with and in the same way you

consider the other evidence.


       You were also given transcripts of the conversations on the video recordings to

help you follow the recordings as you listened to them. The recordings are the evidence

of what was said and who said it. The transcripts are not evidence. If you noticed any

differences between what you heard in a conversation and what you read in the

transcripts, your understanding of the recording is what matters. In other words, you

must rely on what you heard, not what you read. And if you could not hear or

understand certain parts of a recording, you must ignore the transcripts as far as those

parts are concerned. You may consider a person’s actions, facial expressions, and lip

movements that you are able to observe on a video recording to help you determine

what was said and who said it.


       I am providing you with the recording[s] and a device with instructions on its

use. It is up to you to decide whether to listen to [a; the] recording during your

deliberations. You may, if you wish, rely on your recollections of what you heard

during the trial.
      2:17-cr-20037-JES-JEH # 354         Page 21 of 87



       If, during your deliberations, you wish to have another opportunity to view any

transcripts as you listen to a recording, send a written message to the court security

officer, and I will provide you with the transcripts.




Defendant’s Tendered Instruction No. 18.
Seventh Circuit Pattern Jury Instruction No. 3.14
      2:17-cr-20037-JES-JEH # 354        Page 22 of 87



       Certain summaries or charts were admitted in evidence. You may use those

summaries or charts as evidence even though the underlying documents or evidence

are not here.


       The accuracy of the summaries or charts has been challenged. The underlying

documents or evidence have also been admitted so that you may determine whether the

summaries are accurate.


       It is up to you to decide how much weight to give to the summaries.




Defendant’s Tendered Instruction No. 19.
Seventh Circuit Pattern Jury Instruction No. 3.16
      2:17-cr-20037-JES-JEH # 354        Page 23 of 87



      If you have taken notes during the trial, you may use them during deliberations

to help you remember what happened during the trial. You should use your notes only

as aids to your memory. The notes are not evidence. All of you should rely on your

independent recollection of the evidence, and you should not be unduly influenced by

the notes of other jurors. Notes are not entitled to any more weight than the memory or

impressions of each juror.




Defendant’s Tendered Instruction No. 20.
Seventh Circuit Pattern Jury Instruction No. 3.18
      2:17-cr-20037-JES-JEH # 354         Page 24 of 87



       Count 1 of the Superseding Indictment charges the Defendant with kidnapping

resulting in death. In order for you to find the Defendant guilty of this charge, the

Government must prove each of the following elements beyond a reasonable doubt:


       First, the Defendant knowingly and unlawfully seized, confined, inveigled,

decoyed, kidnapped, abducted, or carried away Yingying Zhang;


       Second, the Defendant held Yingying Zhang for ransom, reward, or otherwise;


       Third, the Defendant used a means, facility, or instrumentality of interstate or

foreign commerce in committing or in furtherance of the commission of the offense;


       Fourth, the death of Yingying Zhang resulted.


       If you find from your consideration of all the evidence that the Government has

proven each of these elements beyond a reasonable doubt as to the charge you are

considering, then you should find the Defendant guilty of that charge.


       If, on the other hand, you find from your consideration of all the evidence that

the Government has failed to prove any one of these elements beyond a reasonable

doubt as to the charge you are considering, then you should find the Defendant not

guilty of that charge.




Defendant’s Tendered Instruction No. 21.

Title 18 U.S.C. §1201(a)(1)
        2:17-cr-20037-JES-JEH # 354        Page 25 of 87



        Kidnap means to take and carry away a person by force and against his or her

will.


        Seize, confine, abduct and carry away all mean the physical or bodily taking and

carrying away of a person, or the holding or restriction of someone by force or without

that person’s consent.




Defendant’s Tendered Instruction No. 22.

Chatwin v. United States, 326 U.S. 455, 66 S.Ct. 233 (1946); United States v. Lentz, 383 F.3d
191, 199-201 (4th Cir. 2004); Sand, Leonard, Modern Federal Jury Instructions-Criminal
Instruction 42-3
       2:17-cr-20037-JES-JEH # 354         Page 26 of 87



       To inveigle or decoy a person means to lure or entice or lead a person astray by

false representations or promises or other deceitful means.




Defendant’s Tendered Instruction No. 23.

United States v. Eason, 854 F.3d 922, 924-25 (7th Cir. 2017); United States v. Lentz, 383 F.3d
191, 202-203 (4th Cir. 2004); United States v. Hoog, 504 F.2d 45, 50-51 (8th Cir. 1974)
       2:17-cr-20037-JES-JEH # 354         Page 27 of 87



       To hold means to detain, seize, or confine a person in some manner against that

person’s will, and need only be for an appreciable period of time. The holding or

detention must be separate and distinct from the kidnapping or seizure.




Defendant’s Tendered Instruction No. 24.

United States v. Lentz, 383 F.3d 191, 202-203 (4th Cir. 2004); United States v. Lewis, 662
F.2d 1087- 1088-89 (4th Cir. 1981); United States v. Wills, 346 F.3d 476, 493 (4th Cir., 2003)
      2:17-cr-20037-JES-JEH # 354          Page 28 of 87



       The Government must prove that the defendant held a person for any reason

which would benefit the defendant.




Defendant’s Tendered Instruction No. 25.

DeSilva v. DiLeonardi, 125 F.3d 1110, 1114 (7th Cir. 1997); United States v. Bordeaux, 84
F.3d 1544, 1548 (8th Cir., 1996); United States v. Lentz, 383 F.3d 191, 202-203 (4th Cir.
2004); United States v. Healy, 376 U.S. 75, 82 (1964)
      2:17-cr-20037-JES-JEH # 354         Page 29 of 87



       Count 2 of the Superseding Indictment charges the Defendant with making a

false statement. In order for you to find the Defendant guilty of this charge, the

Government must prove each of the following elements beyond a reasonable doubt:


       First, the Defendant knowingly and willfully made the statement as charged;


       Second, the statement was false;


       Third, the statement concerned a material fact;


       Fourth, the statement was made about a matter within the jurisdiction of the

Federal Bureau of Investigation; and


       Fifth, the Defendant knew the statement was not true at the time he made it.

       If you find from your consideration of all the evidence that the Government has

proven each of these elements beyond a reasonable doubt as to the charge you are

considering, then you should find the Defendant guilty of that charge.


       If, on the other hand, you find from your consideration of all the evidence that

the Government has failed to prove any one of these elements beyond a reasonable

doubt as to the charge you are considering, then you should find the Defendant not

guilty of that charge.




Defendant’s Tendered Instruction No. 26.
Eighth Circuit Pattern Instructions, Crim. No. 618.1001B (2017)
      2:17-cr-20037-JES-JEH # 354         Page 30 of 87



       Count 3 of the Superseding Indictment charges the Defendant with making a

false statement. In order for you to find the Defendant guilty of this charge, the

Government must prove each of the following elements beyond a reasonable doubt:


       First, the Defendant knowingly and willfully made the statement as charged;


       Second, the statement was false;


       Third, the statement concerned a material fact;


       Fourth, the statement was made about a matter within the jurisdiction of the

Federal Bureau of Investigation; and


       Fifth, the Defendant knew the statement was not true at the time he made it.

       If you find from your consideration of all the evidence that the Government has

proven each of these elements beyond a reasonable doubt as to the charge you are

considering, then you should find the Defendant guilty of that charge.


       If, on the other hand, you find from your consideration of all the evidence that

the Government has failed to prove any one of these elements beyond a reasonable

doubt as to the charge you are considering, then you should find the Defendant not

guilty of that charge.




Defendant’s Tendered Instruction No. 27.
Eighth Circuit Pattern Instructions, Crim. No. 618.1001B (2017)
      2:17-cr-20037-JES-JEH # 354        Page 31 of 87



      The defendant has been accused of more than one crime. The number of charges

is not evidence of guilt and should not influence your decision.


      You must consider each charge and the evidence concerning each charge

separately. Your decision on one charge, whether it is guilty or not guilty, should not

influence your decision on any other charge.




Defendant’s Tendered Instruction No. 28.
Seventh Circuit Pattern Instruction No. 4.06
      2:17-cr-20037-JES-JEH # 354        Page 32 of 87



      A person acts knowingly if he realizes what he is doing and is aware of the

nature of his conduct, and does not act through ignorance, mistake, or accident. In

deciding whether the defendant acted knowingly, you may consider all of the evidence,

including what the defendant did or said.




Defendant’s Tendered Instruction No. 29.
Seventh Circuit Pattern Instruction No. 4.10
      2:17-cr-20037-JES-JEH # 354         Page 33 of 87



       Once you are all in the jury room, the first thing you should do is choose a

foreperson. The foreperson should see to it that your discussions are carried on in an

organized way and that everyone has a fair chance to be heard. You may discuss the

case only when all jurors are present.


       Once you start deliberating, do not communicate about the case or your

deliberations with anyone except other members of your jury. You may not

communicate with others about the case or your deliberations by any means. This

includes oral or written communication, as well as any electronic method of

communication, such as [list current technology or services likely to be used, e.g.,

telephone, cell phone, smart phone, iPhone, Blackberry, computer, text messaging,

instant messaging, the Internet, chat rooms, blogs, websites, or services like Facebook,

MySpace, LinkedIn, YouTube, Twitter], or any other method of communication.


       If you need to communicate with me while you are deliberating, send a note

through the court security officer. The note should be signed by the foreperson, or by

one or more members of the jury. To have a complete record of this trial, it is important

that you do not communicate with me except by a written note. I may have to talk to

the lawyers about your message, so it may take me some time to get back to you. You

may continue your deliberations while you wait for my answer. Please be advised that

transcripts of trial testimony are not available to you. You must rely on your collective

memory of the testimony.
      2:17-cr-20037-JES-JEH # 354        Page 34 of 87



       If you send me a message, do not include the breakdown of any votes you may

have conducted. In other words, do not tell me that you are split 6–6, or 8– 4, or

whatever your vote happens to be.




Defendant’s Tendered Instruction No. 30.
Seventh Circuit Pattern Instruction No. 7.01
      2:17-cr-20037-JES-JEH # 354       Page 35 of 87



      Verdict forms have been prepared for you. You will take these forms with you to

the jury room.


                           [Read the verdict forms.]


      When you have reached unanimous agreement, your foreperson will fill in, date,

and sign the appropriate verdict forms. Each of you will sign them.


      Advise the court security officer once you have reached a verdict. When you

come back to the courtroom, I will read the verdicts aloud.




Defendant’s Tendered Instruction No. 31.
Seventh Circuit Pattern Instruction No. 7.02
      2:17-cr-20037-JES-JEH # 354       Page 36 of 87



                         UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

UNITED STATES OF AMERICA,               )
                                        )
      Plaintiff,                        )
                                        )
vs.                                     )       Crim. No. 17-20037
                                        )
BRENDT A. CHRISTENSEN,                  )
                                        )
      Defendant.                        )

                                      VERDICT

      We, the Jury, find the Defendant, BRENDT A. CHRISTENSEN,

_____________________________________ of the offense of kidnapping
(Guilty/Not Guilty)

resulting in death as charged in Count 1 of the Superseding Indictment.


_______________________________             _________________________________

_______________________________             _________________________________

_______________________________             _________________________________

_______________________________             _________________________________

_______________________________             _________________________________

_______________________________             _________________________________
                                             Foreperson

Date:__________________________




Defendant’s Tendered Instruction No. 32.
      2:17-cr-20037-JES-JEH # 354       Page 37 of 87



                         UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

UNITED STATES OF AMERICA,               )
                                        )
      Plaintiff,                        )
                                        )
vs.                                     )       Crim. No. 17-20037
                                        )
BRENDT A. CHRISTENSEN,                  )
                                        )
      Defendant.                        )

                                      VERDICT

      We, the Jury, find the Defendant, BRENDT A. CHRISTENSEN,

_____________________________________ of the offense of making a
(Guilty/Not Guilty)

false statement as charged in Count 2 of the Superseding Indictment.

_______________________________             _________________________________

_______________________________             _________________________________

_______________________________             _________________________________

_______________________________             _________________________________

_______________________________             _________________________________

_______________________________             _________________________________
                                             Foreperson

Date:__________________________




Defendant’s Tendered Instruction No. 33.
      2:17-cr-20037-JES-JEH # 354       Page 38 of 87



                         UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

UNITED STATES OF AMERICA,               )
                                        )
      Plaintiff,                        )
                                        )
vs.                                     )      Crim. No. 17-20037
                                        )
BRENDT A. CHRISTENSEN,                  )
                                        )
      Defendant.                        )

                                      VERDICT

      We, the Jury, find the Defendant, BRENDT A. CHRISTENSEN,

_____________________________________ of the offense of making a
(Guilty/Not Guilty)

false statement as charged in Count 3 of the Superseding Indictment.

_______________________________             _________________________________

_______________________________             _________________________________

_______________________________             _________________________________

_______________________________             _________________________________

_______________________________             _________________________________

_______________________________             _________________________________
                                            Foreperson

Date:__________________________




Defendant’s Tendered Instruction No. 34.
      2:17-cr-20037-JES-JEH # 354        Page 39 of 87



                              CERTIFICATE OF SERVICE

      I hereby certify that on May 28, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller and Trial

Attorney James B. Nelson. A copy was also mailed to the defendant.

                                         /s/Elisabeth R. Pollock
                                         Assistant Federal Public Defender
                                         300 West Main Street
                                         Urbana, IL 61801
                                         Phone: 217-373-0666
                                         FAX: 217-373-0667
                                         Email: Elisabeth_Pollock@fd.org
       2:17-cr-20037-JES-JEH # 354         Page 40 of 87



                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
       Plaintiff,                          )
                                           )
vs.                                        )       Case No. 17-20037
                                           )
BRENDT A. CHRISTENSEN,                     )
                                           )
       Defendant.                          )

            DEFENDANT’S PROPOSED PENALTY PHASE INSTRUCTIONS

        Now comes the Defendant, BRENDT A. CHRISTENSEN, by and through

his attorneys, and submits his proposed penalty phase jury instructions numbered 1-15.

Defendant’s proposed instructions are adopted from and modeled upon the district

court’s penalty phase instructions given in United States v. Brisino, No. 2:11-cr-00077, DE

1528 (N.D.Ind. 2015)(Simon, J.), the last federal capital cased tried in the Seventh Circuit.

       Respectfully submitted,

              /s/Elisabeth R. Pollock                    /s/ George Taseff
              Assistant Federal Defender                 Assistant Federal Defender
              300 West Main Street                       401 Main Street, Suite 1500
              Urbana, IL 61801                           Peoria, IL 61602
              Phone: 217-373-0666                        Phone: 309-671-7891
              FAX: 217-373-0667                          Fax: 309-671-7898
              Email: Elisabeth Pollock@fd.org            Email: George Taseff@fd.org

              /s/ Robert Tucker                          /s/ Julie Brain
              Robert L. Tucker, Esq.                     Julie Brain, Esq.
              7114 Washington Ave                        916 South 2nd Street
              St. Louis, MO 63130                        Philadelphia, PA 19147
              Phone: 703-527-1622                        Phone: 267-639-0417
              Email: roberttuckerlaw@gmail.com           Email: juliebrain1@yahoo.c



                                               1
      2:17-cr-20037-JES-JEH # 354         Page 41 of 87



                         Defendant’s Proposed Instruction No. 1

                            Introduction to Final Instructions

       Members of the Jury, it is now my duty to again instruct you on the rules of law

that you must follow and apply in imposing a sentence on the defendant.

       Regardless of any opinion you may have as to what the law may be, or should

be, it would be a violation of your oaths as jurors to base your verdict upon any view

of the law other than that given to you in these instructions.

       Some of the legal principles that you must apply to this sentencing decision

duplicate those you followed in reaching your verdict as to guilt or innocence. Others

are different. The instructions I am giving you now are a complete set of instructions

on the law applicable to the sentencing decision. I have prepared them to ensure that

you are clear in your duties at this extremely serious stage of the case. I have also

prepared a Special Verdict Form that you must complete. The form details special

findings you must make in this case and will help you perform your duties properly.

       When I have finished, you will go into the jury room, choose a foreperson (who

may or may not be the same foreperson who served during the earlier deliberations on

guilt) and begin your penalty deliberations.
      2:17-cr-20037-JES-JEH # 354        Page 42 of 87



                        Defendant’s Proposed Instruction No. 2
                                  Burden of Proof

      Under the federal death penalty statute, there are certain requirements that must

be met before you may consider a death sentence. As I have instructed you, you may

not consider imposing a death sentence unless you first find the Government proved

beyond a reasonable doubt the age requirement, at least one intent factor, and at least

one Statutory Aggravating Factor. Again, your affirmative findings on these three

elements must be unanimous and beyond a reasonable doubt.

      You may also find Non-statutory Aggravating Factors, which are those not

specifically set out by Congress in the federal death penalty statute, but which have

been specifically identified by the government for your consideration in this case.

Again, your affirmative finding that any Non-statutory Aggravating Factor exists must

be unanimous and beyond a reasonable doubt.

      The defendant does not have the burden of disproving the existence of anything

the Government seeks to prove. The burden is wholly upon the Government to prove

its contentions beyond a reasonable doubt; the law does not require the defendant to

produce any evidence at all, including evidence that a particular aggravating factor

does not exist or that death is not the appropriate sentence. The defendant has chosen to

assert Mitigating Factors, and he has the burden of proving them. However, there is a

different standard of proof for Mitigating Factors. You need not be convinced beyond a

reasonable doubt about the existence of a Mitigating Factor; you need only be

convinced by a preponderance of the evidence. A matter is proved “by a preponderance
       2:17-cr-20037-JES-JEH # 354         Page 43 of 87



of the evidence” if it is shown to be more likely true than not true. This is a lesser

standard of proof under the law than proof beyond a reasonable doubt.

       Any evidence relating to Mitigating Factors should be fully discussed by all of

you to ensure that each juror considers the matter carefully. I instruct you, however,

that the law does not require unanimity with regard to Mitigating Factors. Any one of

you may find the existence of a Mitigating Factor, regardless of the number of other

jurors who may agree, and anyone who so finds may consider and weigh that

Mitigating Factor in determining the appropriate sentence in this case. The Verdict

Form provides a space for you to indicate the number of jurors who find a particular

Mitigating Factor.
      2:17-cr-20037-JES-JEH # 354         Page 44 of 87



                        Defendant’s Proposed Instruction No. 3
                                    The Evidence

       In deciding the issues now before you, you may consider any evidence (to the

extent you find it credible and relevant), direct or circumstantial, that was presented

during the guilt phase of the trial and any information that was presented during the

penalty phase of the trial, including any matters to which the parties have stipulated.

As in the guilt phase, the arguments of the attorneys and the comments and rulings of

the Court are not evidence.

       You must make your decision based only on the evidence that you saw and

heard here in court. Do not consider anything you may have seen or heard outside of

court, including anything from the newspaper, television, radio, the Internet, or any

other source.

       The evidence includes only what the witnesses said when they were testifying

under oath, the exhibits that I allowed into evidence, and any stipulations that the

lawyers agreed to. A stipulation is an agreement that certain facts are true or that a

witness would have given certain testimony.

       Nothing else is evidence. The lawyers’ statements and arguments are not

evidence. If what a lawyer said is different from the evidence as you remember it, the

evidence is what counts. The lawyers’ questions and objections likewise are not

evidence.

       A lawyer has a duty to object if he thinks a question is improper. If I sustained
      2:17-cr-20037-JES-JEH # 354         Page 45 of 87



objections to questions the lawyers asked, you must not speculate on what the answers

might have been.

       If, during the trial, I struck testimony or exhibits from the record, or told you to

disregard something, you must not consider it.

       Give the evidence whatever weight you decide it deserves. Use your common

sense in weighing the evidence, and consider the evidence in light of your own

everyday experience.

       People sometimes look at one fact and conclude from it that another fact exists.

This is called an inference. You are allowed to make reasonable inferences, so long as

they are based on the evidence.

       You may have heard the terms “direct evidence” and “circumstantial evidence.”

Direct evidence is evidence that directly proves a fact. Circumstantial evidence is

evidence that indirectly proves a fact. You are to consider both direct and circumstantial

evidence. The law does not say that one is better than the other. It is up to you to decide

how much weight to give to any evidence, whether direct or circumstantial.

       Do not make any decisions simply by counting the number of witnesses who

testified about a certain point. You may find the testimony of one witness or a few

witnesses more persuasive than the testimony of a larger number. You need not accept

the testimony of the larger number of witnesses. What is important is how truthful and

accurate the witnesses were and how much weight you think their testimony deserves.

       Part of your job as jurors is to decide how believable each witness was, and how
      2:17-cr-20037-JES-JEH # 354         Page 46 of 87



much weight to give each witness’s testimony. You may accept all of what a witness

says, or part of it, or none of it. Some factors you may consider include:

       -      the intelligence of the witness;

       -      the witness’s ability and opportunity to see, hear, or know the things the

witness testified about;

       -      the witness’s memory;

       -      the witness’s demeanor;

       -      whether the witness had any bias, prejudice, or other reason to lie or slant

the testimony;

       -      the truthfulness and accuracy of the witness’s testimony in light of the

other evidence presented; and

       -      inconsistent statements or conduct by the witness.

       You may consider evidence that a witness was convicted of a crime only in

deciding the believability of his testimony. You may not consider it for any other

purpose.

       You have heard witnesses who gave opinions and testimony about certain

subjects. Specifically, __________________________________________, who testified

about _________________________________.

       You do not have to accept these witnesses’ opinions or testimony. You should

judge these witnesses’ opinions and testimony the same way you judge the testimony of

any other witness. In deciding how much weight to give to these opinions and
      2:17-cr-20037-JES-JEH # 354       Page 47 of 87



testimony, you should consider each witness’s qualifications, how he or she reached his

or her opinions and conclusions, and the factors I have described for determining the

believability of testimony.

       If you have taken notes during the trial, you may use them during deliberations

to help you remember what happened during the trial. You should use your notes only

as aids to your memory. The notes are not evidence. All of you should rely on your

independent recollection of the evidence, and you should not be unduly influenced by

the notes of other jurors. Notes are not entitled to any more weight than the memory or

impressions of each juror.
      2:17-cr-20037-JES-JEH # 354        Page 48 of 87



                        Defendant’s Proposed Instruction No. 4
                         The Defendant’s Right Not to Testify

      The defendant did not testify. A defendant has an absolute right not to testify.

There is no burden upon a defendant to prove that he should not be sentenced to death.

The burden is entirely on the prosecution to prove that a sentence of death should be

imposed. Accordingly, you may not consider in any way the fact that the defendant did

not testify. You may not even discuss it in your deliberations.
       2:17-cr-20037-JES-JEH # 354         Page 49 of 87



                         Defendant’s Proposed Instruction No. 5
                                     Your Findings

       I will now provide you with additional instructions on the Age requirement,

Threshold Intent Factors, Aggravating Factors, and Mitigating Factors. I again stress the

importance of your giving careful and thorough consideration to all evidence before

you. I also remind you of your obligation to strictly follow the applicable law.

       You must deliberate and determine the appropriate sentence for Count 1 of the

superseding indictment. You will have a separate Special Verdict Form to complete for

Count 1.

       You also may not rely solely upon your guilt-phase verdict or your factual

determinations therein. Instead, you must now consider each issue and make each

determination described in these Instructions, even if you considered similar issues

during your first deliberations in the guilt phase of this trial.
       2:17-cr-20037-JES-JEH # 354          Page 50 of 87



                          Defendant’s Proposed Instruction No. 6
                    Age of Defendant (Section I of Special Verdict Form)

       The first step in your deliberations should be to determine whether the

Government has proved beyond a reasonable doubt that the defendant was at least

eighteen years old on the date the capital crime you are considering was committed.

That date is June 9, 2017

           If you find that the Government failed to prove that the defendant was at least

eighteen years old on that date, then you will complete Section I of the Special Verdict

Form accordingly and your deliberations will be over. You will then sign the final

certification in Section VII of the Special Verdict Form and you will advise the Court

that you have reached a verdict.

       If, however, you find unanimously and beyond a reasonable doubt that the

defendant was at least eighteen years old on the date the offense was committed,

you will fill in the Special Verdict Form accordingly. You should then proceed to the

second step in your deliberations, the determination of the required intent factor or

factors.
          2:17-cr-20037-JES-JEH # 354         Page 51 of 87



                         Defendant’s Proposed Instruction No. 7
                Threshold Intent Factors (Section II of Special Verdict Form)

          In addition to the required age finding, you also may not consider the death

penalty for Count 1 of the superseding indictment unless you first unanimously find,

beyond a reasonable doubt, that the government proved at least one of four possible

threshold intent factors. The Special Verdict Form sets out which threshold intent

factors are at issue. Your consideration of the possible threshold intent factors will

address whether the defendant:

          (1) intentionally killed the victim; or

          (2) intentionally inflicted serious bodily injury that resulted in the death of the

victim; or

          (3) intentionally participated in an act, contemplating that a person’s life would

be taken or intending that lethal force would be used in connection with a person, other

than one of the participants in the offense, and the victim died as a direct result of the

act; or

          (4) intentionally and specifically engaged in an act of violence, knowing that the

act created a grave risk of death to a person, other than one of the participants in the

offense, such that participation in the act constituted a reckless disregard for human life,

and the victim died as a direct result of the act.
       2:17-cr-20037-JES-JEH # 354        Page 52 of 87



       Intent or knowledge may be proved like anything else. You may consider any

statements made and acts done by the defendant, and all facts and circumstances in

evidence in determining the defendant’s knowledge and intent. An “intentional act” is

an act done deliberately and with the conscious desire that it be committed. A person

acts knowingly if he realizes what he is doing and is aware of the nature of his conduct,

and does not act through ignorance, mistake, or accident. You may, but are not required

to, infer that a person intended the natural and probable consequences of his knowing

and voluntary acts.

       “Serious bodily injury” means a significant or considerable amount of injury or

damage to the victim’s body which involves a substantial risk of death,

unconsciousness, extreme physical pain, protracted and obvious disfigurement, or

protracted loss or impairment of the function of a body member, organ, or mental

faculty.

       “Lethal force” means an act of violence capable of causing death.

       “Grave risk of death” means a significant and considerable possibility that a

person other than one of the participants in the crime might be killed.

       Fill in your answers to the questions in Section II of the Special Verdict Form for

Count 1. If you find that the Government did not prove any of the intent elements listed

on the Special Verdict Form for Count 1, then your deliberations will be concluded, and

the Court will sentence the defendant to life in prison without the possibility of release.

You will sign the certification in Section VII of the Special Verdict Form and then you

will advise the Court that you have reached a verdict.
      2:17-cr-20037-JES-JEH # 354       Page 53 of 87



      However, if you unanimously find one or more of the intent elements proved

beyond a reasonable doubt as to Count 1, then you will note that on the Special Verdict

Form and continue to Section III.

      As you continue with your deliberations bear in mind that threshold intent

factors are not aggravating factors and therefore may not be weighed in deciding

whether or not to impose a sentence of death.
      2:17-cr-20037-JES-JEH # 354        Page 54 of 87



                         Defendant’s Proposed Instruction No. 8

          Statutory Aggravating Factors (Section III of Special Verdict Form)

       If you have unanimously found that the Government has proved beyond a

reasonable doubt that the defendant was over the age of eighteen when the offense was

committed, and that at least one of the four threshold intent factors existed, you must

then proceed to determine whether the Government has proved beyond a reasonable

doubt the existence of any of the Statutory Aggravating Factors that the government

has alleged. The government has alleged three different Statutory Aggravating Factors

that apply to Count 1 of the superseding indictment.

       The first Statutory Aggravating Factor alleged by the Government is that a death,

or injury resulting in death, occurred during the commission or attempted commission

of, or during the immediate flight from the commission of a kidnapping in violation of

Title 18 U.S.C. §1201.

       The second Statutory Aggravating Factor alleged by the Government is that the

defendant committed the offense in an especially heinous, cruel, or depraved manner,

in that it involved torture or serious physical abuse to the victim, Yingying Zhang.

      “Torture” includes severe mental as well as physical abuse. For such abuse to

amount to torture, the victim must have been conscious of it at the time it was inflicted.

Further, the defendant must have specifically intended to inflict severe mental or

physical pain upon the victim, apart from killing the victim.

      On the other hand, “serious physical abuse” may be inflicted regardless of

whether the victim is conscious of the abuse at the time it was inflicted. The defendant,
      2:17-cr-20037-JES-JEH # 354        Page 55 of 87



however, must have specifically intended the abuse, apart from the killing. “Serious

physical abuse” means a significant or considerable amount of injury or damage to the

victim's body which involves a substantial risk of death, extreme physical pain,

protracted and obvious disfigurement, or protracted loss or impairment of the function

of a bodily member, organ, or mental faculty.

      The third Statutory Aggravating Factor alleged by the Government is that the

defendant committed the offense after substantial planning and premeditation to cause

the death of a person. “Planning” means mentally formulating a method for doing

something or achieving some end. “Premeditation” means thinking or deliberating

about something and deciding beforehand whether to do it. “Substantial” planning and

premeditation means a considerable or significant amount of planning and

premeditation. You must find that both the planning and the premeditation were more

than the minimum amount necessary to carry out one’s plan. To find that the

Government has satisfied its burden of proving beyond a reasonable doubt that the

defendant engaged in substantial planning and premeditation to cause the death of a

person, you must unanimously agree on the particular object of the substantial

planning and premeditation, namely to cause the death of a person.

      The law directs you to consider and decide only the Statutory Aggravating

Factors specifically claimed by the Government with respect to Count 1 of the

superseding indictment. You are reminded that to find the existence of a statutory

aggravating factor, your decision must be unanimous and beyond a reasonable doubt.

      Complete Section III of the Special Verdict Form according to your findings. If
      2:17-cr-20037-JES-JEH # 354        Page 56 of 87



you answer “NO” with respect to all of the Statutory Aggravating Factors alleged for

Count 1 of the superseding indictment, then your deliberations are complete. You

will sign the Certification in Section VII of the Special Verdict Form and you will

advise the Court that you have reached a verdict.

      If you answer “YES” with respect to any Statutory Aggravating Factor alleged for

Count 1 of the superseding indictment, then complete accordingly Section III of the

Special Verdict Form and proceed to Section IV.
      2:17-cr-20037-JES-JEH # 354        Page 57 of 87



                        Defendant’s Proposed Instruction No. 9

       Non-Statutory Aggravating Factors (Section IV of Special Verdict Form)

      If you have found the existence of one or more Statutory Aggravating Factors

unanimously and beyond a reasonable doubt, then you must then consider whether the

government has proved the existence of any Non- Statutory Aggravating Factors. As

with Statutory Aggravating Factors, you must unanimously agree that the Government

has proved beyond a reasonable doubt the existence of any of the alleged Non-

Statutory Aggravating Factors before you may consider such factors in your

deliberations on the appropriate punishment for the defendant for Count 1 of the

superseding indictment. But unlike threshold intent factors and Statutory Aggravating

Factors, even if you don’t unanimously find that the Government has proved any Non-

Statutory Aggravating Factors that apply, you may still consider the death penalty as a

possible sentence for that count. In other words, you will proceed to Section V from this

Section IV regardless of your Section IV findings on the count you are considering.

      In addition to any Statutory Aggravating Factors you have found, you are

permitted to consider and discuss only the (6) Non-Statutory Aggravating Factors

specifically claimed by the Government. I will describe those Factors. You must not

consider any other facts in aggravation which you might think of on your own.

      The Non-Statutory Aggravating Factors that the Government has alleged against

the defendant with respect to Count 1 are as follows:
       2:17-cr-20037-JES-JEH # 354        Page 58 of 87



        1.    The defendant caused injury, harm, and loss to Yingying Zhang, and loss

to her family, friends, and co-workers as evidenced by Yingying Zhang’s personal

characteristics and by the impact of her death upon her family, friends and co-workers.

        2.    The defendant is likely to commit criminal acts of violence in the future

that would constitute a continuing and serious threat to the lives and safety of others,

as evidenced by his demonstrated lack of remorse for his acts of violence; his serious

acts of violence, his expressed desire to be known as a killer; and his claims of

additional victims and expertise in avoiding detecting.

        3.    The defendant has demonstrated, by statements he made following the

offense, that he lacked remorse for the kidnapping resulting in the death of Yingying

Zhang.

        4.    The defendant has committed other serious acts of violence including, at

least, in or about 2013, he choked and sexually assaulted M.D. in the Central District of

Illinois.

        5.    The victim, Yingying Zhang, was particularly vulnerable due to her small

stature and limited ability to communicate in English.

        6.    The defendant attempted to obstruct the investigation of the offense by,

at least, making false statements to investigators, destroying or concealing evidence the

victim’s remains, and sanitizing the crime scene.

        After considering these Factors you will record in Section IV of the Special

Verdict Form for Count 1 your findings regarding whether you unanimously find
      2:17-cr-20037-JES-JEH # 354       Page 59 of 87



that the Government has proved beyond a reasonable doubt the existence of any of

these six Non-Statutory Aggravating Factors.

      Then you will continue on to consider the questions in Section V of the Special

Verdict Form for Count 1 of the superseding indictment.
      2:17-cr-20037-JES-JEH # 354            Page 60 of 87



                            Defendant’s Proposed Instruction No. 10

                   Mitigating Factors (Section V of Special Verdict Form)

          You must next consider any Mitigating Factors that may be present in this case.

A Mitigating Factor is not offered to justify or excuse the defendant’s conduct. Rather, a

Mitigating Factor is a fact about the defendant’s life or character, or about the

circumstances surrounding the offense or any other relevant fact that would suggest, in

fairness, that a sentence of death is not the appropriate punishment, or that a sentence

of life in prison without the possibility of release is the more appropriate punishment.

          Unlike for aggravating factors, your vote with respect to a Mitigating Factor

need not be unanimous. A finding with respect to a Mitigating Factor may be made by

one or more of the members of the jury. Any juror persuaded of the existence of a

mitigating factor must consider it in this case, regardless of the number of other jurors

who agree the factor has been established. Further, any juror may weigh a mitigating

factor found by another juror, even if he or she did not also find that factor to exist or to

be mitigating.

          It is the defendant’s burden to establish any mitigating factors, but only by a

preponderance of the evidence, not beyond a reasonable doubt. A factor is established

by a preponderance of the evidence if its existence is shown to be more likely so than

not so.

          Please understand that the existence of a mitigating factor is a distinct
       2:17-cr-20037-JES-JEH # 354         Page 61 of 87



consideration from whatever weight, if any, should ultimately be given that factor in

your deliberations. For example, any number of jurors might first find that a particular

mitigating factor is factually true (that is, that the factor has been established by a

preponderance of the evidence), but those jurors as individuals might later choose to

give that same mitigating factor differing levels of significance during the weighing

process. With this distinction in mind, Section IV of each Special Verdict Form only asks

you to report the total number of jurors who individually find the existence of a

particular mitigating factor to be established by a preponderance of the evidence.

       Earlier in these instructions, I stated that regardless of any opinion you may have

as to what the law may be or should be, it would be a violation of your oaths as jurors

to base your sentencing decision upon any view of the law other than that which is

given to you in these instructions. Accordingly, it is not your role to pass on the wisdom

of whether a particular mitigating factor submitted to you is, in your own personal

view, the kind of circumstance that should weigh against imposition of the death

penalty. If a mitigating factor that I state in these instructions and that appears on the

Special Verdict Forms has been established by a preponderance of the evidence, you are

required to weigh it in the balance to be struck between the aggravating and mitigating

factors. It is up to you, however, to decide how much weight you individually assign to

each particular mitigating factor.

       The Special Verdict Form provides a space for you to indicate the number of

jurors who find each Mitigating Factor. Complete that section.
      2:17-cr-20037-JES-JEH # 354         Page 62 of 87



                             Mitigating Factors to Consider

       The Mitigating Factors which the defendant asserts he has proved by a

preponderance of the evidence are:

       A.     (Pursuant to this Court’s Order of May 13, 2019, Notice of all

              Mitigating Factors will be filed and submitted by defense counsel

              within 24 hours of the jury’s return of a verdict of guilty as to

              Count 1 of the superseding indictment).

                              Any Additional Mitigating Factors

      You are also permitted to consider anything else about the defendant’s

background, record, or character or any other circumstance of the offense, that

mitigate against imposition of the death penalty. So if there are any such

Mitigating Factors, whether or not specifically argued by the attorneys for the

defense, which at least one juror finds are established by a preponderance of

the evidence, you are free to consider them in your deliberations. There is a

space in Section V of the Special Verdict Form for you to fill in any additional

Mitigating Factors and note the number of jurors who find that it exists.

Complete that Section as you consider that count. But even if you are unable to

articulate or describe these additional Mitigating Factors, you may still give

them your full consideration without noting them on the Special Verdict Form.

       The law does not require that there be a connection between a Mitigating Factor

and the crime committed. In short, your discretion in considering mitigating factors is

much broader than your discretion in considering aggravating factors. This was a
      2:17-cr-20037-JES-JEH # 354       Page 63 of 87



choice expressly made by Congress in enacting the capital punishment statute. What

weight you give each Mitigating and Aggravating Factor is entirely up to you.

      After you complete Section V of the Special Verdict Form, you will move on to

weigh the Aggravating Factor or Factors you have found and the Mitigating Factor or

Factors you may have found.
       2:17-cr-20037-JES-JEH # 354         Page 64 of 87



                         Defendant’s Proposed Instruction No. 11

                     Weighing Aggravating and Mitigating Factors

       With respect to the capital count you are considering in Count 1 of the

superseding indictment, if you unanimously find that the government proved beyond a

reasonable doubt: 1) that the defendant was over 18 years of age at the time of the

crime; and 2) the existence of at least one intent factor, and 3) the existence of at least

one Statutory Aggravating Factor; and after you then decide whether the Government

proved beyond a reasonable doubt the existence of any of the alleged Non-Statutory

Aggravating Factors submitted to you, and whether the defendant proved the existence

of any Mitigating Factors by a preponderance of the evidence, you will then engage in a

weighing process.

       In determining the appropriate sentence, all of you must weigh the

Aggravating Factor or Factors that you unanimously found proved beyond a

reasonable doubt, and each of you must weigh any Mitigating Factor or Factors that

you individually found to exist, and may weigh any Mitigating Factors that another

fellow juror found to exist. Whether or not the circumstances in this case make death

the appropriate sentence is a decision that the law leaves entirely to you.

       Although I have previously instructed you that you will not consider a death

sentence unless you first unanimously find the age requirement and at least one

threshold intent factor proven beyond a reasonable doubt, I instruct you now

that the age requirement and threshold intent factors shall not be considered when
      2:17-cr-20037-JES-JEH # 354         Page 65 of 87



weighing the Aggravating and Mitigating Factors. You must weigh only the Statutory

and Non-Statutory Aggravating Factors that you unanimously find to exist against

any Mitigating Factors that any juror individually, or with others, finds to exist.

       In engaging in the weighing process, you must avoid any influence of passion,

prejudice, or undue sympathy. Your deliberations should be based upon the evidence

you have seen and heard and the law on which I have instructed you.

       The process of weighing Aggravating and Mitigating Factors against each other

in order to determine the proper punishment is not a mechanical process. In other

words, you should not simply count the number of Aggravating and Mitigating Factors

and reach a decision based on which number is greater. You should instead consider the

weight and value of each factor to make a unique, individualized, and reasoned

judgment about the sentence this defendant should receive for the capital offense.

       The law contemplates that different Factors may be given different weights or

values by different jurors. Thus, you may find that one Mitigating Factor outweighs one

or more Aggravating Factors. Or you may find, even if you have found no Mitigating

Factors, that the Aggravating Factor or Factors proved do not, standing alone, justify

imposition of a sentence of death. On the other hand, you may unanimously find that a

particular Aggravating Factor sufficiently outweighs all Mitigating Factors combined to

make a sentence of death the appropriate sentence. Each juror must decide what weight

or value is to be given to a particular Aggravating or Mitigating Factor in the
      2:17-cr-20037-JES-JEH # 354       Page 66 of 87



decision-making process.

      Again, whether or not the circumstances justify a sentence of death is a

decision that the law leaves entirely to you. You are never required to impose a

death sentence.
      2:17-cr-20037-JES-JEH # 354         Page 67 of 87



                        Defendant’s Proposed Instruction No. 12

           Determination of Sentence (Section VI of Special Verdict Form)

       You will be asked the following question with respect to Count 1 of the

superseding indictment: “Do you, the jury, unanimously find that a sentence of death

shall be imposed on the defendant BRENDT A. CHRISTENSEN for Count 1 of the

superseding indictment?” You will answer that question either ”Yes” or “No.” In

answering this question, you must unanimously decide whether the Aggravating Factor

or Factors sufficiently outweigh the Mitigating Factor or Factors such that a sentence of

death is the most appropriate sentence. If you answer “Yes” the Court will then be

required to impose a death sentence for Count 1 of the superseding indictment.

       If you cannot unanimously agree that a sentence of death should be imposed,

you should answer the question “No” and the Court will sentence Mr. Christensen to a

life sentence without the possibility of release for Count 1 of the Superseding

Indictment. In the federal system, a sentence of life imprisonment without the

possibility of release means just that — the defendant will never be released from

prison. There is no parole in the federal system.

       It is your duty as jurors to discuss all aspects of these sentencing issues with one

another frankly and candidly in an effort to reach agreement, if you can reach

agreement. Each of you must decide these questions for yourselves and not go along

with the conclusions of your fellow jurors, but only after full consideration of the

evidence with the other members of the jury and due respect for one another’s opinions.
      2:17-cr-20037-JES-JEH # 354         Page 68 of 87



While you are discussing this matter, do not hesitate to re-examine your own opinion,

and to change your mind if you become convinced that you are wrong. But do not give

up your honest beliefs as to the weight or the effect of the evidence solely because

others think differently or simply to reach a verdict.
       2:17-cr-20037-JES-JEH # 354         Page 69 of 87



                         Defendant’s Proposed Instruction No. 13

                         Right to Justice Without Discrimination

       In your consideration of whether the death sentence is justified as to any count

you must not consider the race, color, religious beliefs, national origin, or sex of either

the defendant or the victim. You are not to return a sentence of death unless you would

return a sentence of death for the crime in question without regard to the race, color,

religious beliefs, national origin, or sex of either the defendant or the victim.

       To emphasize the importance of this consideration, Section VII of the Special

Verdict Form contains a certification statement. Each juror should carefully read the

statement, and sign your name in the appropriate place if the statement accurately

reflects the manner in which each of you reached your individual decision.
      2:17-cr-20037-JES-JEH # 354        Page 70 of 87



                        Defendant’s Proposed Instruction No. 14

                                  Special Verdict Form

      I have prepared a form entitled “Special Verdict Form” to assist you during

your deliberations. You are required to record your decisions on the Special Verdict

Form. Section I of the Special Verdict Form is where you will record your findings on

the defendant’s Age. Section II is where you will record your findings on the Threshold

Intent Factors. Section III is where you will record your findings on Statutory

Aggravating Factors. Section IV is where you will record your findings on Non-

Statutory Aggravating Factors. Section V is where you will record your findings on

Mitigating Factors. Section VI is where you will record your sentence determinations.

Finally, Section VII contains the non-discrimination certification each juror must read

and sign. You are each required to sign the Special Verdict Form.

      Once you have finished your deliberations and filled in, signed, and dated the

Special Verdict Form, you will advise the Court that you have reached a verdict.
      2:17-cr-20037-JES-JEH # 354        Page 71 of 87



                        Defendant’s Proposed Instruction No. 15

                                 Concluding Instruction

       Once you start deliberating, do not communicate about the case or your

deliberations with anyone except other members of your jury. You may not

communicate with others about the case or your deliberations by any means. This

includes oral or written communication, as well as any electronic method of

communication, like your phones, computers, or on the Internet, or any other method

of communication.

       If you need to communicate with me while you are deliberating, send a note

through the court security officer. The note should be signed by the foreperson or by

one or more members of the jury. To have a complete record of this trial, it is important

that you do not communicate with me except by a written note. I may have to talk to

the lawyers about your message, so it may take me some time to get back to you. You

may continue your deliberations while you wait for my answer. Please be advised that

transcripts of trial testimony are not available to you. You must rely on your collective

memory of the testimony.

       If you send me a message or question, you should not tell me any details of your

deliberations or the breakdown of any votes you may have conducted.

       Let me remind you again that nothing that I have said in these instructions, and

nothing that I have said or done during either phase of the trial, has been said or done

to suggest to you what I think your decisions should be. The decisions are your
      2:17-cr-20037-JES-JEH # 354       Page 72 of 87



exclusive responsibility.

       You may now retire to begin your deliberations.
      2:17-cr-20037-JES-JEH # 354         Page 73 of 87




                              UNITED STATES DISTRICT
                            COURT CENTRAL DISTRICT OF
                             ILLINOIS URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff,                         )
                                          )
vs.                                       )      Case No. 17-20037
                                          )
BRENDT A. CHRISTENSEN,                    )
                                          )
       Defendant.                         )

                               SPECIAL VERDICT FORM

                           SECTION I. AGE OF DEFENDANT

       Do you, the jury, unanimously find that the Government proved, beyond a

reasonable doubt, that the defendant BRENDT A. CHRISTENSEN was at least eighteen

(18) years of age on June 9, 2017?

                     YES                  NO

       Instructions: If you answered “NO” in Section I, then stop your deliberations on

this count and proceed to Section VII. Each juror should carefully read the statement in

Section VII, and sign in the appropriate place if the statement accurately reflects the

manner in which he or she reached his or her decision.

       If you answered “YES” then proceed to Section II which follows.
       2:17-cr-20037-JES-JEH # 354       Page 74 of 87



                      SECTION II. REQUISITE MENTAL STATE

       Instructions: Answer the following questions by marking the line next to the

appropriate answer, “YES” or “NO,” to indicate the jury’s finding. Each affirmative

finding must be unanimous.

       A.     First Threshold Intent Factor

       Do you, the jury, unanimously find that the Government proved, beyond a

reasonable doubt, that the defendant BRENDT A. CHRISTENSEN intentionally killed

Yingying Zhang?

                     YES                  NO

       B.     Second Threshold Intent Factor

       Do you, the jury, unanimously find that the Government proved, beyond a

reasonable doubt, that the defendant BRENDT A. CHRISTENSEN intentionally

inflicted serious bodily injury which resulted in the death of Yingying Zhang?

                     YES                  NO

       C.     Third Threshold Intent Factor

       Do you, the jury, unanimously find that the Government proved, beyond a

reasonable doubt, that the defendant BRENDT A. CHRISTENSEN intentionally

participated in an act, contemplating that the life of a person would be taken or

intending that lethal force would be used in connection with a person, other than one of

the participants in the offense, and that Yingying Zhang died as a direct result of the

act?

                     YES                  NO
      2:17-cr-20037-JES-JEH # 354         Page 75 of 87



       D.       Fourth Threshold Intent Factor

       Do you, the jury, unanimously find that the Government proved, beyond a

reasonable doubt, that the defendant BRENDT A. CHRISTENSEN intentionally and

specifically engaged in an act of violence, knowing that the act created a grave risk of

death to a person, other than one of the participants in the offense, such that

participation in the act constituted a reckless disregard for human life and that

Yingying Zhang died as a direct result of the act?

                      YES                 NO

       Instructions: If you answered “NO” to all of the applicable Threshold Intent

Factors, then stop your deliberations on this count and proceed to Section VII. Each

juror should carefully read the statement in Section VII, and sign in the appropriate

place if the statement accurately reflects the manner in which he or she reached his or

her decision.

       If you indicated that the United States has established at least one of the

Threshold Intent Factors in this Section II, subsections A, B, C, or D, proceed to Section

III which follows.
      2:17-cr-20037-JES-JEH # 354        Page 76 of 87



              SECTION III. STATUTORY AGGRAVATING FACTORS

      Instructions: Answer the following questions by marking the line next to

the appropriate answer, “YES” or “NO,” to indicate the jury’s finding. An

affirmative finding must be unanimous.

      A.     Death Occurred During Commission of a Kidnapping

      Do you, the jury, unanimously find that the Government proved, beyond a

reasonable doubt, that Yingying Zhang’s death occurred during the commission of a

kidnapping in violation of Title 18 U.S.C. §1201?

                           YES                  NO

      B.     Heinous, Cruel, or Depraved Manner of Committing the Offense

      Do you, the jury, unanimously find that the Government proved, beyond a

reasonable doubt, that the defendant committed the offense in an especially heinous,

cruel, or depraved manner, in that it involved torture or serious physical abuse to the

victim, Yingying Zhang.

                           YES                  NO

      C.     Substantial Planning and Deliberation

      Do you, the jury, unanimously find that the Government proved, beyond a

reasonable doubt, that the defendant committed the offense after substantial planning

and premeditation to cause the death of Yingying Zhang.

                           YES                  NO
      2:17-cr-20037-JES-JEH # 354          Page 77 of 87



       Instructions: If you answered “NO” to all three of the Statutory Aggravating

Factors in this Section III, then stop your deliberations and proceed to Section VII of this

Form. Each juror should then carefully read the statement in Section VII, and sign in the

appropriate place if the statement accurately reflects the manner in which he or she

reached his or her decision.

       If you answered “YES” (1) that the defendant BRENDT A. CHRISTENSEN was at

least eighteen (18) years of age on the date of the alleged offense, and (2) that at

least one of the Threshold Intent Factors in Section II existed, and (3) that at least one

of the Statutory Aggravating Factor in this Section III existed, proceed to Section IV,

which follows.
       2:17-cr-20037-JES-JEH # 354         Page 78 of 87



             SECTION IV. NON STATUTORY AGGRAVATING FACTORS

        Instructions: Answer the following questions by marking the line next to the

appropriate answer, “YES” or “NO,” to indicate the jury’s finding. In order to answer

“YES” you must be unanimous.

        A.     Victim Impact Evidence

        Do you, the jury, unanimously find that the Government proved, beyond a reasonable

doubt, that the defendant BRENDT A. CHRISTENSEN caused injury, harm, and loss to

Yingying Zhang, and loss to her family, friends, and co-workers as evidenced by

Yingying Zhang’s personal characteristics and by the impact of her death upon her

family, friends and co-workers?

                      YES                  NO



        B.     Future Dangerousness of the Defendant

       Do you, the jury, unanimously find that the Government proved, beyond a

reasonable doubt, that the defendant BRENDT A. CHRISTENSEN is likely to commit

criminal acts of violence in the future that would constitute a continuing and serious

threat to the lives and safety of others, as evidenced by his demonstrated lack of remorse

for his acts of violence; his serious acts of violence, his expressed desire to be known as a

killer; and his claims of additional victims and expertise in avoiding detecting?

                      YES                  NO
       2:17-cr-20037-JES-JEH # 354         Page 79 of 87




       C.     Lack of Remorse

       Do you, the jury, unanimously find that the Government proved, beyond a

reasonable doubt, that the defendant BRENDT A. CHRISTENSEN has demonstrated, by

statements he made following the offense, that he lacked remorse for the kidnapping

resulting in the death of Yingying Zhang?

                     YES                   NO

       D.     Other Serious Acts of Violence

        Do you, the jury, unanimously find that the Government proved, beyond a

reasonable doubt, that the defendant BRENDT A. CHRISTENSEN committed other

serious acts of violence including, at least, in or about 2013, he choked and sexually

assaulted M.D. in the Central District of Illinois?

                     YES                   NO

       E.     Vulnerability of Victim

       Do you, the jury, unanimously find that the Government proved, beyond a

 reasonable doubt, that the victim, Yingying Zhang, was particularly vulnerable due to

 her small stature and limited ability to communicate in English?

                     YES                   NO
      2:17-cr-20037-JES-JEH # 354        Page 80 of 87



      F.     Vulnerability of Victim

             Do you, the jury, unanimously find that the Government proved, beyond

a reasonable doubt, that the defendant, BRENDT A. CHRISTENSEN, attempted to

obstruct the investigation of the offense by, at least, making false statements to

investigators, destroying or concealing evidence the victim’s remains, and sanitizing

the crime scene.



                    YES                  NO


      Instructions: Regardless of whether you found that the Government has

established any of the Non-Statutory Aggravating Factors in this Section IV, proceed to

Section V, which follows.
           2:17-cr-20037-JES-JEH # 354         Page 81 of 87



                             SECTION V. MITIGATING FACTORS

            Instructions: For each of the following Mitigating Factors, indicate in the space

     provided the number of jurors who find the existence of that Mitigating Factor to be

     proved by a preponderance of the evidence.

            Unlike for Aggravating Factors, your vote with respect to a Mitigating Factor

     need not be unanimous. A finding with respect to a Mitigating Factor may be made by

     one (1) or more of the members of the jury. Any juror persuaded of the existence of a

     Mitigating Factor must consider it in this case, regardless of the number of other jurors

     who agree the factor has been established. Further, any juror may weigh a Mitigating

     Factor found by another juror, even if he or she did not also find that factor to exist or to

     be mitigating.

                                     MITIGATING FACTORS


A.   (Pursuant to this Court’s Order of May 13, 2019, Notice of all Mitigating

     Factors will be filed and submitted by defense counsel within 24 hours of the

     jury’s return of a verdict of guilty as to Count 1 of the superseding indictment).

                   Number of jurors who so find
      2:17-cr-20037-JES-JEH # 354            Page 82 of 87



                       ADDITIONAL MITIGATING FACTORS

       Write in any Additional Mitigating Factors determined by any one (1) or more

members of the jury, and indicate the number of jurors who find the existence of that

Mitigating Factor to be proved by a preponderance of the evidence. If your answer is

none, then write “NONE.” If extra space is needed, write “CONTINUED” and use the

reverse side of this page for extra space.

A.




       Number of jurors who so find

B.




       Number of jurors who so find
      2:17-cr-20037-JES-JEH # 354        Page 83 of 87



C.




      Number of jurors who so find

D.




      Number of jurors who so find

E.




      Number of jurors who so find



      Instructions: Regardless of the jury’s determinations with respect to the existence

of any Mitigating Factors in this Section V, proceed to Section VI.
      2:17-cr-20037-JES-JEH # 354         Page 84 of 87



                  SECTION VI. DETERMINATION OF SENTENCE

       Instructions: Consider whether the Aggravating Factor or Factors found to exist

sufficiently outweigh any Mitigating Factor or Factors found to exist, or in the absence

of any Mitigating Factors, whether the Aggravating Factor or Factors are themselves

sufficient to justify a sentence of death, and whether death is therefore the appropriate

sentence in this case. A sentence of death shall only be imposed if your decision in favor

of it is unanimous. Based upon that consideration, answer the following question:

       Do you, the jury, unanimously find that a sentence of death shall be imposed on

the defendant BRENDT A. CHRISTENSEN as punishment for the offense of kidnapping

resulting in the death of Yingying Zhang?


                     YES                  NO

       Note: If you cannot unanimously agree that a sentence of death should be

imposed, you should answer the above question “No,” and the Court will sentence Mr.

Christensen to a life sentence without the possibility of release for the offense of

kidnapping resulting in death of Yingying Zhang.

       After answering the above question, each juror should sign his or her name

below, and the date should be filled in. Once each juror has signed proceed to Section

VII of this Special Verdict Form.
     2:17-cr-20037-JES-JEH # 354   Page 85 of 87




                                   FOREPERSON



Date:_________________
       2:17-cr-20037-JES-JEH # 354         Page 86 of 87



                                  VII. CERTIFICATION

       By signing below, each juror certifies that consideration of the race, color,

religious beliefs, national origin, or sex of the defendant or any victim was not involved

in reaching his or her individual decision, and that the individual juror would have

made the same recommendation regarding a sentence for the crime or crimes in

question regardless of the race, color, religious beliefs, national origin, or sex of the

defendant, or the victims.




                                           FOREPERSON



Date:______________
      2:17-cr-20037-JES-JEH # 354        Page 87 of 87



                              CERTIFICATE OF SERVICE

      I hereby certify that on May 28, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller and Trial

Attorney James B. Nelson. A copy was also mailed to the defendant.

                                         /s/Elisabeth R. Pollock
                                         Assistant Federal Public Defender
                                         300 West Main Street
                                         Urbana, IL 61801
                                         Phone: 217-373-0666
                                         FAX: 217-373-0667
                                         Email: Elisabeth_Pollock@fd.org
